Citation Nr: 0720826	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  06-08 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for a left eye vision loss.  

2.  Entitlement to an effective date earlier than March 30, 
2001, for service connection for a left eye vision loss.  

(The veteran's motion to revise the December 15, 1969 Board 
decision that denied service connection for light perception 
only of the left eye, on the basis of clear and unmistakable 
error, will be the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active service extended from May 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  That decision effectuated the Board's June 2004 
decision granting service connection for the veteran's left 
eye vision loss.  

In December 2003, a hearing was held on the underlying claim 
for service connection.  The Veterans Law Judge who held that 
hearing is no longer with the Board.  A transcript of that 
hearing is in the record.  In April 2007, a hearing on the 
current issues was held before the undersigned Veterans Law 
Judge, who is the Board member making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The Board notes that the veteran's appeal has been advanced 
on the Board's docket by reason of advanced age.  See 38 
U.S.C.A. § 7107(a)(2)(B) (West 2002); 38 C.F.R. § 20.900(b) 
(2006).


FINDINGS OF FACT

1.  The left eye vision loss is manifested by light 
perception only.  Service connection has not been established 
for the right eye, which is not blind.  

2.  Service connection for the loss of vision in the left eye 
was denied by the Board in December 1969.  The veteran's 
claim to reopen was received on March 30, 2001.  

3.  In June 2004, the Board granted the motion to reopen the 
claim and granted service connection based on new and 
material evidence, specifically medical opinions received 
after the December 1969 Board decision.  

4.  The reopening and grant of service connection were not 
based on the receipt of additional service medical records.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for a left eye vision loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002); 38 C.F.R. 
§ 3.383, and Part 4, including §§ 4.7, 4.75, 4.79, 4.83, 
4.83a, 4.84a, and Code 6070 (2006).  

2.  The criteria have not been met for an effective date 
earlier than March 30, 2001, for service connection for a 
left eye vision loss.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(q) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in August 2005, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for an increased rating and for an earlier 
effective date; information and evidence that VA would seek 
to provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed at that time 
to submit any evidence in his possession that pertained to 
his claims.  Although this notice was delivered after the 
initial rating and assignment of an effective date, the AOJ 
subsequently readjudicated each issue based on all the 
evidence in January 2006, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
outlined the notice requirements for claims of service 
connection, including notice that if the claim was granted 
the RO would rate the disability and assign an effective 
date.  The veteran was given this information in March 2006, 
May 2006, and April 2007.  However, he was not prejudiced by 
the late notice.  He had actual knowledge of his right to 
appeal the rating and effective date and, in fact, did so.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.

A Disability Rating in Excess of 30 Percent for a Left Eye 
Vision Loss

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2006).  

In a note dated in November 1998, a private physician, H. J. 
B., M.D., reported that the veteran's corrected visual acuity 
was 20/20 on the right and counts fingers on the left.  In 
July 2000, the right eye visual acuity was still 20/20 and 
the veteran could see hand motions with the left eye.  

In July 2000, a private ophthalmologist, H. Z., M.D., 
reported that the macular scar had reduced the veteran's 
vision to counting fingers.  

On VA eye examination, in March 2001, visual acuity was 
correctable to 20/25 in the right eye, and counts finger in 
the left eye.  

In November 2002, Dr. H. Z. reported that the macular scar 
had reduced the veteran's vision to counts fingers at 3 feet.  

The record contains VA clinical notes through March 2006.  
They do not show anatomical loss of the eye or other 
significant change.  

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

In March 2001, the veteran claimed service connection for 
macular degeneration and the June 2004 Board decision granted 
service connection for macular degeneration.  However, review 
of the record indicates that the veteran was actually seeking 
service connection for scarring on the macula, and his 
doctors diagnosed scarring rather than degeneration of the 
macula.  In any event, the Board and VA now rate the 
disability of the macula, which is part of the retina.  

Scarring on the retina can be rated as 10 percent disabling 
under diagnostic code 6011.  However, since the scarring 
affects vision, this rating cannot be added to other ratings 
based on visual impairment.  The same disability cannot be 
rated twice under different codes.  38 C.F.R. § 4.14.  
Retinitis, detachment of the retina and unhealed injury of 
the eye will be rated on the impairment of central visual 
acuity.  38 C.F.R. Part 4, Codes 6006, 6008, 6009.  The table 
for rating impairment of central visual acuity is based on 
service-connected loss of vision in both eyes; that is, with 
both eyes being service-connected.  38 C.F.R. §§ 4.75, 4.79, 
4.80, 4.83, 4.83a.  Where one eye is not service-connected, 
it is rated at 20/40 under the rating table, unless the 
nonservice-connected eye is totally blind.  38 C.F.R. 
§ 3.383.  (The rule is different for deafness.  See 
38 U.S.C.A. § 1160(a) (2002)).  To do otherwise would be 
compensating a nonservice-connected disability, which is 
prohibited.  38 C.F.R. § 4.14.  

The table provides:  
Blindness in 1 eye, having only light perception: 
Code 6067 In the other eye 5/200 
(1.5/60)............................   100 percent
Code 6068 In the other eye 10/200 
(3/60).............................     90 percent
Code 6068 In the other eye 15/200 
(4.5/60)...........................    80 percent
Code 6068 In the other eye 20/200 
(6/60).............................     70 percent
Code 6069 In the other eye 20/100 
(6/30).............................     60 percent
Code 6069 In the other eye 20/70 
(6/21)..............................      50 percent
Code 6069 In the other eye 20/50 
(6/15)..............................      40 percent
Code 6070 In the other eye 20/40 
(6/12)..............................      30 percent

The veteran argues that he has 20/200 vision in his right 
eye, so a 70 percent rating should be assigned.  The ratings 
are not based on uncorrected vision, but on corrected visual 
acuity.  38 C.F.R. § 4.75 (2006).  There is no basis for a 
finding that the non-service-connected right eye is blind 
under any applicable standard, such as visual acuity or field 
contraction.  See DeBeaord v. Principi, 18 Vet. App. 357 
(2002).  More significantly in this case, because the visual 
loss in the right eye is not service-connected, it must be 
assigned the lowest available rating, 20/40.  Where the 
service-connected eye has only light perception and the 
corrected vision other eye is 20/40 or less, or not service-
connected, the rating will be 30 percent.  A higher rating, 
40 percent, would require the anatomical loss of the service-
connected eye.  38 C.F.R. Part 4, Code 6066.  There is no 
evidence that the veteran has actually lost his service-
connected left eye.  Moreover, the disability does not 
approximate the enucleation of the veteran's left eyeball, so 
a higher rating is not warranted.  38 C.F.R. §§ 4.7, 4.83.  
The veteran has already been granted special monthly 
compensation based on loss of use of the left eye.  38 C.F.R. 
§ 3.350(a)(4).

The competent medical evidence provides a preponderance of 
evidence which establishes that the veteran has only light 
perception in his service-connected left eye and the service-
connected left eye has not suffered an anatomical loss.  
Neither has the nonservice-connected right eye suffered 
blindness.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the service-
connected eye disability has not exceeded the criteria for a 
30 percent rating at any time and uniform rating is 
appropriate in this case. 

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected loss of vision has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

An Effective Date Earlier Than March 30, 2001,
 for Service Connection for the Left Eye Vision Loss

The veteran stated that he originally submitted a claim for 
macular degeneration in 1949.  Such a claim is not of record.  
On the September 1949 VA examination, there was no mention of 
eye problems.  The records are significantly more probative 
than the veteran's recollection of events more than 50 years 
ago.  In this case they persuade the Board that there was no 
claim for a vision loss or other eye problem in 1949.  

The earliest eye claim of record was received in 1969 and 
denied by the RO in April 1969.  The Board denied service 
connection for light perception only in the left eye, in 
December 1969.  This was a final decision.  38 U.S.C. 
§ 4004(b) (1969).  The law provides that the effective date 
of an award based on a claim to reopen after final 
adjudication shall not be earlier than the date of receipt of 
the claim to reopen.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(q) (2006).  

Review of the file shows that a facsimile of the veteran's 
claim to reopen was received by the RO on March 30, 2001, 
with the original being received a few days later.  The 
Board's review of the file does not disclose anything that 
could be construed as an earlier claim.  Also, the veteran 
has not asserted that he submitted anything earlier.  

What the veteran does contend, is that additional service 
medical records were found and considered for the 2001 claim, 
which were not available to the Board in 1969.  If the new 
and material evidence consists of service medical records, it 
is considered that the records were lost or mislaid and the 
effective date can be the date of receipt of the claim on 
which the prior evaluation was made.  38 C.F.R. § 3.400(q)(2) 
(2006).  

The veteran specifically refers to service medical records 
referencing burns on his face, as being new evidence, not 
previously considered.  The December 1969 Board decision 
summarized the service medical records and did not 
specifically mention those documenting facial burns.  
Similarly, those records were not specifically mentioned in 
the summaries in the underlying RO decision and statement of 
the case.  However, those documents did indicate that the 
service medical records were considered.  The 1969 Board 
decision noted that an eye, ear, nose and throat examination 
reported no evidence of disease and visual acuity was 20/20, 
bilaterally.  It is clear that while the 1969 Board decision 
did not specifically mention facial burns, the service 
medical records were considered.  Moreover, the June 2004 
Board decision (which also did not mention facial burns) 
makes it clear that the reopening and grant were based on the 
opinions of the veteran's private physicians.  Thus, the 
Board now finds that the reopening and grant were not based 
on new and material evidence in the form of service medical 
records but on competent medical opinions which were received 
after the 1969 denial.  Consequently, the earliest effective 
date must be the date the claim to reopen was received, March 
30, 2001.  

The record in this case provides a preponderance of evidence 
showing that the claim to reopen, following the final denial 
of 1969, was received by VA on March 30, 2001.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  


ORDER

An initial disability rating in excess of 30 percent for a 
left eye vision loss is denied.  

An effective date earlier than March 30, 2001, for service 
connection for a left eye vision loss is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


